Citation Nr: 1600491	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  11-05 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1967 to August 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In October 2015, the Veteran appeared at the RO and testified at a video conference hearing before the undersigned Veterans Law Judge, who is designated to decide these claims.  A transcript of the Board hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist in the development of facts pertinent to the claims.  38 C.F.R. § 3.159.  Specifically, the RO should ascertain whether or not the Veteran underwent a hearing evaluation during his December 1970 VA general medical examination (a few months after discharge from service), and obtain any related reports.  The VA examination report indicates that the Veteran was diagnosed with hearing loss, etiology unknown.  

Further, an addendum opinion by the VA examiner in January 2011 is needed to comment upon favorable evidence in the file and to reconcile the conflicting medical opinions regarding the etiology of the Veteran's current bilateral hearing loss and tinnitus.  The examiner provided an unfavorable opinion regarding the Veteran's claims, but in doing so made no reference either to the December 1970 VA examination report which lists hearing loss as one of the Veteran's diagnoses or to the opinion of a private audiologist (Dr. T) in March 2009 who felt the Veteran's hearing loss was compatible with his report of noise exposure in service.  The VA examiner also did not appear to consider the statements presented by the Veteran from his friends who recall his in-service complaints of ringing in the ears and hearing problems.  

Thus, the Board deems the January 2011 opinion as inadequate.  In consideration of the foregoing and the Veteran's lay evidence regarding the continuity of his symptoms, the Board concludes that another medical opinion to address the questions raised in this case is needed to decide the claims.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any audiograms or hearing evaluation test reports that may have been administered in association with the Veteran's VA examination in December 1970 at the Long Beach, California VA Hospital, wherein he was diagnosed with hearing loss.  All efforts to obtain the records, if any, should be documented in the record.  

2.  Arrange to have the claims file reviewed by the VA audiologist who provided the January 2011 medical opinion, if available, or another VA audiologist if that provider is not available, to furnish an addendum opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's currently diagnosed bilateral hearing loss and tinnitus were incurred in or aggravated during his period of military service from October 1967 to August 1970.  If the opinion is negative (i.e., that it is not at least as likely as not that the hearing loss and tinnitus were incurred or aggravated in service), the examiner's rationale must reconcile that conclusion with the private audiologist's opinion of March 2009, and identify the etiology for the bilateral hearing loss and tinnitus considered more likely (with explanation why that is so).  If the examiner needs to physically evaluate the Veteran in order to furnish the opinion, an examination should be arranged. 

It is essential that the examiner provide a rationale for all opinions, which includes consideration and discussion, where necessary, of the following.  In statements and testimony, the Veteran asserts that he was exposed to noise during a grenade explosion incident in basic training; that he did not complain of any symptoms at the time because he did not want to be kicked out of service; that his hearing loss and tinnitus symptoms have been constant ever since the incident in service; and that he was never exposed to any loud noise throughout his life other than in service (except, during a VA examination in January 2011, he apparently commented that he had some noise exposure after service working as a supply material handler and forklift operator).  Two friends of the Veteran indicated in statements that the Veteran complained of hearing problems and ringing in his ears after he returned home following basic training in 1967.  Service treatment records show no findings or complaints of hearing loss or tinnitus at enlistment or at separation.  On a December 1970 VA general medical examination, the examiner appeared to indicate that hearing loss was noted, and rendered a diagnosis of hearing loss/etiology unknown.  The initial documentation of a bilateral hearing loss disability per VA standards (38 C.F.R. § 3.385) is a private audiogram report generated in August 2008.  A private audiologist (Dr. T) opined in March 2009 that the Veteran's sensorineural hearing loss was "compatible with" his report of noise exposure in service.  A VA examiner in January 2011 opined that while it was likely that the tinnitus was related to the current hearing impairment, it was unable to be established that the hearing loss was related to military noise exposure.  

3.  Thereafter, readjudicate the claims of service connection for bilateral hearing loss and tinnitus.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental SOC, afford them an opportunity to respond, and return the case to the Board.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2015).




